Citation Nr: 0427955	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-14 665 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from January 1983 to October 
1997.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that, in the November 2002 VA Form 9, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO, and thus, the hearing was scheduled for August 26, 
2004.  Although the veteran's mailed hearing notice was not 
returned as undeliverable, the veteran failed to appear for 
the hearing and there was no request by either the veteran or 
his representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2003).

In addition, the Board notes that in the VA Form 9 dated 
November 2002, the veteran requested consideration of claim 
for an increased evaluation of his service connected diabetes 
mellitus.  However, the only issues currently before the 
Board are those set forth on the title page.  Accordingly, 
this matter is referred to the RO for appropriate action.    

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The October 
2001 rating decision denied the veteran's claims seeking 
entitlement to service connection for bilateral hearing loss 
because his hearing loss in the right ear preexisted his 
entry into service and there was no evidence that his hearing 
loss in the right ear was aggravated by his service.  Hearing 
loss in the left was denied because the veteran did not have 
hearing loss in the left ear for VA compensation purposes.  

The Board notes that a "Hearing Conservation Data" report 
dated in July 1997 compared the veteran's audiogram taken at 
that time with an audiogram taken in October 1984.  According 
to the July 1997 "Hearing Conservation Data" report, the 
veteran's hearing loss had increased in severity.  The 
veteran was given an audiology examination in April 2001, but 
the examination report did not address the etiology of the 
hearing loss and did not address whether the veteran's 
hearing loss was subject to a permanent worsening of the 
condition (aggravation) during active service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2003).  In this 
regard, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner.  

Furthermore, the October 2001 rating decision denied the 
veteran's claim for service connection for hypertension 
indicating that his service medical records did not show a 
diagnosis of hypertension.  There are numerous measurements 
of the veteran's blood pressure in his service medical 
records.  Most of the service medical records indicate normal 
blood pressure levels but there are some service medical 
notations indicating elevated readings.  Specifically, a 
service medical notation dated in August 1997 shows a blood 
pressure reading of 140/80 and a subsequent one dated in 
September 1997 shows a blood pressure reading of 153/72.  The 
veteran is currently diagnosed with hypertension (well 
managed) as per a VA medical examination in May 2001; 
however, the May 2001 examination did not address the 
etiology of his condition.

Since, it appears that the veteran has not received VA 
medical examinations that specifically address the etiology 
of the veteran's disorders, the Board finds that the veteran 
must be given the benefit of VA medical examinations that 
include medical opinions of the etiology of the disorders, 
and take into account all the medical evidence of record.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
disorders since October 1997, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his disorders at any VA 
Medical Center (VAMC) since October 1997.  
Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2003).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claims.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA audiological examination, 
conducted by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the veteran's bilateral 
hearing loss.  If no hearing loss is 
currently found, the examiner should so 
indicate.  The RO must make available to 
the examiner the claims folder.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the veteran's 
bilateral hearing loss.  The examiner 
should review all of the veteran's 
medical records and history, and the 
service and post-service medical records, 
including but not limited to the 
"Hearing Conservation Data" report 
dated in July 1997.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should report the veteran's 
current hearing acuity measurements, as 
well as determine the actual 
diagnosis(es) of the veteran's reported 
hearing impairments.  The VA specialist 
should also render an opinion as to 
whether it is at least as likely as not 
that the bilateral hearing loss existed 
prior to the veteran's entrance into the 
service.  In addition, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's bilateral hearing loss, if any, 
became manifest during his active service 
and/or was aggravated/increased in 
severity during his service, and whether 
such increase was due to the natural 
progress of the disease.  Furthermore, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's bilateral hearing 
disorder was incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, is 
related to any in-service symptomatology 
or treatment, and/or is otherwise related 
to his active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the bilateral hearing disorder is 
related to any post-service event(s) or 
diseases including the aging process.  If 
the etiology of the disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's bilateral hearing disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  
  
3.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination, conducted by an appropriate 
specialist, to evaluate the nature, 
severity, and etiology of the veteran's 
hypertension.  If the examiner finds no 
such disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of hypertension.  The examiner 
should review all of the veteran's in-
service and post-service medical records 
and history, including but not limited to 
the service medical notes dated in August 
1997 and September 1997 which indicate 
elevated blood pressure levels.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension became manifest during 
active service or to a compensable degree 
within a one year period of his discharge 
from active service, is related to any 
in-service incident or injury, or 
otherwise related to his active service.  
Lastly, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is related to any post-
service event(s) or diseases.  If the 
etiology of the disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
hypertension.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims of service connection for 
bilateral hearing loss (taking into 
account 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306) and hypertension.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  The supplemental 
statement of the case should include a 
discussion of the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, in reference to the claim 
for service connection for bilateral 
hearing loss.        

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




